PER CURIAM:
The Court of Appeals of Maryland disbarred respondent Alfred L. Rehder by consent on May 4, 2001. Respondent had been under investigation for misappropriating client funds, and acknowledged that he could not successfully defend himself against charges predicated on the matters being investigated.
After learning of respondent’s disbarment, this court temporarily suspended him pursuant to D.C. Bar R. XI, § 11(d), and referred the matter to the Board on Professional Responsibility (“the Board”). The Board has recommended that respondent be disbarred as identical reciprocal discipline. Bar Counsel has informed the court that she takes no exception to the Board’s recommendation. Respondent did not participate in the proceedings before the Board and has not filed any opposition to the Board’s recommendation.
Given our limited scope of review and the presumption in favor of identical reciprocal discipline, we adopt the Board’s recommendation. See In re Thomas, 782 A.2d 761 (D.C.2001); In re Goldsborough, 654 A.2d 1285 (D.C.1995); In re Zilberberg, 612 A.2d 832, 834 (D.C.1992); D.C. Bar R. XI, § 11(f). Accordingly, it is
ORDERED that Alfred L. Rehder is hereby disbarred from the practice of law in the District of Columbia. We again direct respondent’s attention to the requirements of D.C. Bar R. XI, § 14(g) and their effect on his eligibility for reinstatement. See D.C. Bar R. XI, § 16(c).

So ordered.